 

Exhibit 10.204



 

SECOND AMENDED AND RESTATED

EMPLOYMENT CONTINUATION PLAN

FOR KEY EMPLOYEES OF

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.  

1.         General Statement of Purpose. With the high level of corporate
acquisition and restructuring activity over the past several years, employees
are understandably concerned about their careers and their personal financial
security. As a result, even rumors of acquisitions and restructuring cause
employees to consider major career changes in an effort to assure financial
security for themselves and their families.

This Second Amended and Restated Employment Continuation Plan for Key Employees
of Dollar Thrifty Automotive Group, Inc. (the “Plan”), effective as of December
9, 2008, amends and restates in its entirety that certain Employment
Continuation Plan for Key Employees of Dollar Thrifty Automotive Group, Inc.
previously adopted by the Board (as defined below) on September 29, 1998,
amended and restated as of April 21, 2004, and as amended September 28, 2005 and
February 1, 2007, and is designed to assure fair treatment of Key Employees (as
defined below) in the event of a Change in Control (as defined below). In such
circumstances, it would permit Key Employees to make critical career decisions
in an atmosphere free of time pressure and financial uncertainty, increasing
their willingness to remain with Dollar Thrifty Automotive Group, Inc. (“DTAG”)
notwithstanding the outcome of a possible Change in Control.

2.         Term. The Plan shall automatically terminate as of the earlier of (i)
the close of business on December 31, 2009, or (ii) the expiration of the
Employment Continuation Period (the “Term”); provided, however, that (A)
commencing on October 1, 2009 and each October 1 thereafter, the Term will
automatically be extended for an additional year unless, not later than
September 30 of the same year, the Company shall have given notice that it does
not wish to have the Term extended.

3.         Definitions. Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates otherwise:

(a)       Accrued Obligations. The term “Accrued Obligations” means, with
respect to each Employee as of the Key Employee’s Termination Date, (i) any
earned and unpaid regular salary through the Termination Date and (ii) any
earned and unpaid bonus for any prior year to the year in which the Key
Employee’s Termination Date occurs.

(b)       Base Pay. The term “Base Pay” means, with respect to each Key
Employee, the greatest of (i) the Key Employee’s annual fixed or base salary as
in effect for the Key Employee immediately prior to the occurrence of a Change
in Control, or (ii) an amount equal to the average of the Key Employee’s annual
fixed or base salary as in effect for the Key Employee during the two fiscal
years immediately preceding the fiscal year in which the Change in Control
occurs, or (iii) the Key Employee’s annual fixed or base salary as in effect for
the Key Employee immediately prior to his Termination Date.

 

(c)

Board. The term “Board” shall mean the board of directors of DTAG.

 



(d)       Cause. The term “Cause” shall mean that, prior to any termination of
employment, the Key Employee shall have committed:

(i)        a criminal violation involving fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company;

 

(ii)

intentional wrongful damage to property of the Company; or

(iii)      intentional wrongful disclosure of secret processes or confidential
information of the Company;

and any such act shall have been materially harmful to the Company. For purposes
of the Plan, no act or failure to act on the part of the Key Employee shall be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by the Key Employee not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Key Employee shall not be deemed to have been terminated for
“Cause” hereunder unless and until there shall have been delivered to the Key
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than two-thirds of the Board then in office at a meeting of the Board called and
held for such purpose, after reasonable notice to the Key Employee and an
opportunity for the Key Employee, together with his counsel (if the Key Employee
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, the Key Employee had
committed an act constituting “Cause” as herein defined and specifying the
particulars thereof in detail. Nothing herein will limit the right of the Key
Employee or his beneficiaries to contest the validity or propriety of any such
determination.

(e)       Change in Control. The term “Change in Control” shall mean the
occurrence during the Term of any of the following events:

(i)        DTAG is merged, consolidated or reorganized into another corporation
or other legal person, unless, in each case, immediately following such merger,
consolidation or reorganization, the Voting Stock of DTAG outstanding
immediately prior to such merger, consolidation or reorganization continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 60% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such merger, consolidation or reorganization (including,
without limitation, an entity which as a result of such merger, consolidation or
reorganization owns DTAG or all or substantially all of DTAG’s assets either
directly or through one or more Subsidiaries);

(ii)       DTAG sells or otherwise transfers all or substantially all of its
assets to another corporation or legal person, unless, in each case, immediately
following such sale or transfer, the Voting Stock of DTAG outstanding
immediately prior to such sale or transfer continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 60% of the combined voting power of the
then outstanding shares of

 



Voting Stock of the entity resulting from such sale or transfer (including,
without limitation, an entity which as a result of such transaction owns DTAG or
all or substantially all of DTAG’s assets either directly or through one or more
Subsidiaries);

(iii)      The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of the combined voting power of the Voting Stock of
DTAG then outstanding after giving effect to such acquisition; or

(iv)      Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election or nomination for election by DTAG’s
shareholders, was approved by a vote of at least two- thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of DTAG in which such person is named as a nominee for
Director, without objection to such nomination) shall be deemed to be or have
been a member of the Incumbent Board.

Notwithstanding the foregoing Section 3(d)(iii), unless otherwise determined in
a specific case by majority vote of the Board, a “Change in Control” shall not
be deemed to have occurred for purposes of Section 3(d)(iii) solely because (A)
the Company, or (B) any Company-sponsored employee stock ownership plan or any
other employee benefit plan of the Company either files or becomes obligated to
file a report or a proxy statement under or in response to Schedule 13D or
Schedule 14D-1 (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of shares of Voting
Stock, whether in excess of 35% or otherwise.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
under this Plan unless the events that have occurred would also constitute a
“Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(j)(5), or any successor thereto.

(f)        Code. The term “Code” shall mean the Internal Revenue Code of 1986,
as amended.

(g)       Committee. The term “Committee” shall mean the Human Resources and
Compensation Committee of the Board.

(h)       Company. The term “Company” shall mean DTAG and/or its Subsidiaries,
as the context may require.

(i)        Continuation Period. The term “Continuation Period” shall mean one
(1) year for Key Employees listed on Annex B and two and one-half (2.5)years for
Key Employees listed on Annex A.

 



(j)        Employee Benefits. The term “Employee Benefits” shall mean the
perquisites, benefits and service credit for benefits as provided under any and
all employee retirement income and welfare benefit policies, plans, programs or
arrangements in which the Key Employee is entitled to participate, including
without limitation any Retirement Plan, stock option, performance share,
performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company, providing
perquisites, benefits and service credit for benefits at least as great in the
aggregate as are payable thereunder prior to a Change in Control.

(k)       Employment Continuation Compensation. The term “Employment
Continuation Compensation” shall mean Employment Continuation Pay and other
benefits under the Plan.

(l)        Employment Continuation Pay. The term “Employment Continuation Pay”
shall mean the amount payable as set forth in Section 5(a) of the Plan.

(m)      Employment Continuation Period. The term “Employment Continuation
Period” shall mean the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the second anniversary of
the occurrence of the Change in Control.

(n)       ERISA. The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

(o)       Exchange Act. The term “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

(p)       Incentive Pay. The term “Incentive Pay” means the greatest of (i) an
annual amount equal to the average of the annual bonus made, in regard to
services rendered in any fiscal year, during the two fiscal years immediately
preceding the fiscal year in which the Change in Control occurs, (ii) the amount
of the annual bonus made or to be made in regard to services rendered for the
fiscal year immediately preceding the fiscal year in which the Change in Control
occurs, or (iii) the target bonus opportunity for the fiscal year in which the
Change in Control occurs pursuant to the annual bonus program of the Company
applicable to the Key Employee (whether or not funded), or any successor
thereto.

(q)       Key Employee. The term “Key Employee” shall mean any employee of the
Company who is either (i) identified on Annex A or (ii) at the Salary grade of
42, 41 or 40 and who is identified on Annex B hereto, and, in either case, who
consents in writing to be subject to the provisions of Section 8(a) and (b) of
the Plan. Notwithstanding the foregoing, employees who would otherwise be Key
Employees shall not be Key Employees for purposes of the Plan if they have
entered into an employment agreement, employment continuation agreement or
similar arrangement (other than the Dollar Thrifty Automotive

 



Group, Inc. Employment Continuation Plan) with the Company providing for the
payment of employment continuation compensation in specified circumstances
following a Change in Control. In addition, the term “Key Employee” shall
include such other employees of the Company as shall be designated in writing
by, or in minutes of the actions of, the Committee.

(r)        Retirement Plans. The term “Retirement Plans” means (i) all “employee
pension benefit plans,” as defined in Section 3(2) of ERISA, including without
limitation all pension, thrift, savings, profit-sharing, retirement income,
target benefit, supplemental executive retirement, and excess benefits plans,
and (ii) all supplemental insurance plans, programs and arrangements applicable
to the Key Employee.

(s)       Subsidiary. The term “Subsidiary” shall mean a corporation, company or
other entity (i) more than 50% of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but more than 50% of whose ownership interest representing the right generally
to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by DTAG.

(t)        Termination Date. The term “Termination Date” means the date on which
the Key Employee’s employment is terminated (the effective date of which shall
be the date of separation from service, in accordance with Section 409A of the
Code).

(u)       Voting Stock. The term “Voting Stock” means securities entitled to
vote generally in the election of the Board.

 

4.

Eligibility Under The Plan.

(a)       Subject to the limitations described below, the Plan applies to Key
Employees who are employed on the date that a Change in Control occurs. Subject
to Section 2, DTAG reserves the right, at any time prior to the occurrence of a
Change in Control, to amend, modify, change or terminate the Plan with or
without notice and without any liability to Key Employees, provided, however,
that no such amendment, modification, change or termination which adversely
affects the rights of any Key Employee shall be effective with respect to such
Key Employee if such amendment, modification, change or termination otherwise
would become effective following the commencement of any action by or discussion
with a third person that ultimately results in a Change in Control for purposes
of this Plan. A Key Employee will be eligible for Employment Continuation
Compensation in accordance with Sections 4(b), 4(c) and 4(d), as applicable.

(b)       A Key Employee will not be entitled to Employment Continuation
Compensation, other than the Accrued Obligations, if the Key Employee’s
termination is the result of:

 

(i)

The Key Employee’s death;

 



(ii)       The Key Employee becoming permanently disabled within the meaning of,
and actually receiving disability benefits pursuant to, the long-term disability
plan in effect for, or applicable to, the Key Employee immediately prior to the
Change in Control; or

 

(iii)

Cause.

(c)       A Key Employee who is listed on Annex A will be eligible for
Employment Continuation Compensation if, within two years after the occurrence
of a Change in Control:

(i)        The Key Employee’s employment with the Company is terminated by the
Company other than for Cause, death or disability; or

(ii)       The Key Employee terminates his employment with the Company following
the occurrence of any of the following events:

(A)      Failure to reelect or otherwise to maintain the Key Employee in the
office or the position, or a substantially equivalent office or position, of or
with the Company (or any successor thereto by operation of law or otherwise), as
the case may be, which the Key Employee held immediately prior to a Change in
Control, or the removal of the Key Employee as a Director of the Company (or any
successor thereto) if the Key Employee shall have been a Director of the Company
immediately prior to the Change in Control;

(B)      (1) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company which the Key Employee held immediately prior to the
Change in Control, (2) a material reduction in the aggregate of the Key
Employee’s annualized base compensation received from the Company, or (3) the
termination or denial of the Key Employee’s rights to Employee Benefits or a
material reduction in the scope or value thereof;

(C)      A change in circumstances following a Change in Control, including,
without limitation, a material diminution in the scope of the business or other
activities for which the Key Employee was responsible immediately prior to the
Change in Control, which has rendered the Key Employee substantially unable to
carry out, has substantially hindered Key Employee’s performance of, or has
caused the Key Employee to suffer a substantial reduction in, any of the
authorities, powers, functions, responsibilities or duties attached to the
position held by the Key Employee immediately prior to the Change in Control;

(D)      The Company relocates its principal executive offices (if such offices
are the principal location of Key Employee’s work), or the Company requires the
Key Employee to have his principal location of work changed, to any location
that, in either case, is in excess of 50 miles from the location

 



thereof immediately prior to the Change in Control, (which shall be deemed to
result in a material change in geographic location); or

(E)       A material breach of this Plan by the Company or any successor
thereto.

(d)       A Key Employee who is listed on Annex B will be eligible for
Employment Continuation Compensation if, within two years after the occurrence
of a Change in Control, (i) the Key Employee’s employment with the Company is
terminated by the Company other than for Cause, death or Disability, or (ii) the
Key Employee voluntarily terminates his employment with the Company following
the Key Employee’s annualized base compensation being reduced to 90% or less of
his Base Pay (which shall be deemed to result in a material diminution in base
compensation).

(e)       Notwithstanding anything herein to the contrary a Key Employee shall
not be eligible for Employment Continuation Compensation unless (i) the Key
Employee’s employment is terminated pursuant to Section 4(c)(i) or (ii) a
condition as set forth in 4(c) or 4(d), as applicable, exists and (a) the Key
Employee provides notice to the Company within 90 days of the existence of the
condition, and (b) the Company does not remedy the condition within 30 days of
receipt of such notice.

(f)        Notwithstanding anything contained in this Agreement to the contrary,
upon any termination of employment, the Key Employee shall be entitled to
receive the Accrued Obligations.

 

5.

Employment Continuation Compensation.

 

(a)

Employment Continuation Pay.

(i)        The Company shall pay to the Key Employee the Accrued Obligations
within the time period required by law, but in no event more than 30 days
following the Termination Date.

(ii)       Payment or provision of the Employment Continuation Compensation as
set forth in this Section 5, other than the Accrued Obligations, is conditioned
upon the Key Employee executing and delivering a release (the “Release”)
substantially in the form provided in Annex C, within 30 days following the
Termination Date and any payment, the receipt of which is conditioned upon the
Key Employee executing and delivering the Release, shall be paid no sooner than
the 40th day following the Termination Date with interest in accordance with
Section 5(a)(iv), provided that the Key Employee has not revoked the Release as
of such date.

(iii)      Subject to Section 8, each Key Employee who is listed on Annex A and
who becomes eligible for Employment Continuation Compensation in accordance with
Section 4(c), shall receive Employment Continuation Pay from the Company as
follows:

 



(A)      A lump sum payment in an amount equal to (i) the Accrued Obligations
and (ii) the prorated portion of any annual bonus payable in the year in which
the Key Employee’s Termination Date occurs, determined at the greater of actual
or target in accordance with the provisions of the annual bonus plan applicable
to the Key Employee or any successor plan; and

(B)      A lump sum payment in an amount equal to (i) the sum of the Key
Employee’s amount of Base Pay and Incentive Pay, multiplied by (ii) two and
one-half (2.5) .

(iv)      Subject to Section 8, each Key Employee who is listed on Annex B and
becomes eligible for Employment Continuation Compensation in accordance with
Section 4(d) shall receive Employment Continuation Pay from the Company as
follows:

(A)      A lump sum payment in an amount equal to (i) the Accrued Obligations
and (iii) the prorated portion of any annual bonus payable in the year in which
the Key Employee’s Termination Date occurs, determined at the greater of actual
or target in accordance with the provisions of the annual bonus plan applicable
to the Key Employee or any successor plan; and

(B)      A lump sum payment in an amount equal to the sum of the Key Employee’s
amount of Base Pay and Incentive Pay.

(v)       Notwithstanding the foregoing, if on the Termination Date, the Key
Employee is a “specified employee” (within the meaning of Section 409A(2)(B) of
the Code) then any portion of the lump sum payment referred to in Section
5(a)(i)(B) or 5(a)(ii)(B) above, as applicable, that does not qualify for the
separation pay plan exception to Section 409A of the Code, then such amounts
shall be paid with interest in accordance with Section 5(a)(iv) on the first
business day of the first calendar month that begins after the six-month
anniversary of the Termination Date or, if earlier, on the date of the Key
Employee’s death.

(vi)      Without limiting the rights of any Key Employee at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
so-called composite “prime rate” as quoted from time to time during the relevant
period in The Wall Street Journal. Such interest will be payable as it accrues
on demand, provided that if the Key Employee is a “specified employee” on the
Termination Date, no such payment will be made prior to the first business day
of the first calendar month that begins after the six-month anniversary of the
Termination Date. Any change in such prime rate will be effective on and as of
the date of such change.

(b)       Health and Life Benefits. Key Employees receiving Employment
Continuation Benefits shall receive certain benefits as set forth in this
Section 5(b) during the Continuation Period. During the Continuation Period, the
Company will arrange to provide the Key Employee (and his dependents and
beneficiaries, to the extent applicable) with

 



Employee Benefits that provide health and life benefits (but not disability,
stock option, performance share, performance unit, stock purchase, stock
appreciation or similar compensatory benefits) substantially similar to those
that the Key Employee was receiving or entitled to receive immediately prior to
the Termination Date (or, if greater, immediately prior to the reduction,
termination or denial described in Section 4(c)(ii)(B) as to Key Employees
listed on Annex A), except that the level of any such Employee Benefits to be
provided to the Key Employee may be reduced in the event of a corresponding
reduction generally applicable to all recipients of or participants in such
Employee Benefits. During the Continuation Period, the Key Employee will be
required to pay the same cost of coverage, co-pays, deductibles and other
similar payments paid by the Key Employee immediately prior to the Termination
Date. If and to the extent that any benefit described in this Section 5(b) is
not or cannot be paid or provided under any policy, plan, program or arrangement
of the Company, then the Company will itself pay or provide for the payment to
the Key Employee, his dependants and beneficiaries, of such Employee Benefits
along with, in the case of any benefit described in this Section 5(b) which is
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Company, an additional amount such
that after payment by the Key Employee or his dependants or beneficiaries, as
the case may be, of all taxes so imposed, the recipient retains an amount equal
to such taxes. Notwithstanding the foregoing, or any other provision of the
Plan, for purposes of determining the period of continuation coverage to which
the Key Employee or any of his dependants is entitled pursuant to Section 4980B
of the Code (or any successor provision thereto) under the Company’s medical,
dental and other group health plans, or successor plans, the Key Employee’s
“qualifying event” shall be the termination of the Continuation Period and the
Key Employee shall be considered to have remain actively employed on a full-time
basis through that date. Employee Benefits otherwise received by the Key
Employee pursuant to this Section 5(b) will be reduced to the extent comparable
welfare benefits are actually received by the Key Employee from another employer
during the Continuation Period and any such benefits actually received by the
Key Employee shall be reported by the Key Employee to the Company. The benefit
provided in this Section 5(b) from the Termination Date through the end of the
time during which the Key Employee would otherwise be entitled to continuation
coverage under a group health plan of the Company under Section 1980B of the
Code (COBRA), if the Key Employee elected such coverage and paid the applicable
premiums, is intended to be exempt from Section 409A of the Code pursuant to the
medical benefits exception as set forth in Section 1.409A-1(b)(9)(v)(b) of the
regulations promulgated under the Code.

(c)       Outplacement Services. Each Key Employee listed on Annex A who becomes
eligible for Employment Continuation Compensation in accordance with Section
4(c) shall be reimbursed by the Company for reasonable expenses incurred for
outplacement counseling (1) which are pre-approved by the Administrator, (ii)
which do not exceed $20,000, and (iii) which are incurred by the Key Employee
within fifty-two (52) weeks following the Termination Date. Each Key Employee
listed on Annex B who becomes eligible for Employment Continuation Compensation
in accordance with Section 4(d) shall be reimbursed by the Company for
reasonable expenses incurred for outplacement counseling (i) which are
pre-approved by the Administrator, (ii) which do not exceed $20,000, and (iii)
which are incurred by the Key Employee within twenty-six (26) weeks following
the Termination Date. The provision of outplacement services is intended to be

 



exempt from Section 409 of the Code pursuant to the in-kind benefits exception
as set forth in Section 1.409A-1(b)(9)(v)(c) of the regulations promulgated
thereunder.

(d)       Company Car. During the Continuation Period, the Company will arrange
to provide each Key Employee with one or more cars in accordance with the
policies and procedures of the Company regarding the provision of cars to its
employees existing immediately prior to the Change in Control. The benefit
provided in the first sentence of this Section 5(d) from the Termination Date
through the end of the second taxable year following the year in which such
Termination Date occurs is intended to be exempt from Section 409 of the Code
pursuant to the in-kind benefits exception as set forth in Section
1.409A-1(b)(9)(v)(c) of the regulations promulgated thereunder.

(e)       Financial, Investment and Tax Planning. During the Continuation
Period, the Company will arrange to provide each Key Employee with financial,
investment and tax planning services in accordance with the policies and
procedures of the Company regarding the provision of such services to its
executives existing immediately prior to the Change in Control. The benefit
provided in this Section 5(e) from the Termination Date through the end of the
second taxable year following the year in which such Termination Date occurs is
intended to be exempt from Section 409 of the Code pursuant to the in-kind
benefits exception as set forth in Section 1.409A-1(b)(9)(v)(c) of the
regulations promulgated thereunder.

(f)        In-Kind Benefits. The benefits provided pursuant to subsections 5(b),
(c), (d), and (e) in any one taxable year shall not affect the benefits provided
under such subsections in any other taxable year. The benefits provided herein
are not subject to liquidation rights nor can they be exchanged for any other
benefit.

 

6.         Mitigation. A Key Employee shall not be required to mitigate the
amount of any payment or benefit provided for in the Plan by seeking other
employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of any Key Employee hereunder or otherwise,
except as expressly provided in Section 12 and in the last sentence of Section
5(b).

7.         Source of Employment Continuation Pay, etc. Employment Continuation
Pay , other than the Accrued Obligations, shall not be included as earnings for
the purpose of calculating contributions or benefits under any employee benefit
plan of the Company. Employment Continuation Pay shall not be made from any
benefit plan funds, and shall constitute an unfunded unsecured obligation of the
Company.

 

8.

Confidentiality; Nonsolicitation.

(a)       During the Term, the Company has disclosed to the Key Employee its
confidential or proprietary information (as defined in this Section 8(a)) to the
extent necessary for the Key Employee to carry out his obligations to the
Company. As a condition to his participation in the Plan, each Key Employee
shall covenant and agree that he will not,

 



without the prior written consent of the Company, during the Term or thereafter
disclose to, or use in connection with engaging in competition with the Company,
any confidential or proprietary information of the Company. For purposes of this
Plan, the term “confidential or proprietary information” will include all
information of any nature and in any form that is owned by the Company and that
is not publicly available (other than by the Key Employee’s breach of this
Section 8(a)) or generally known to persons engaged in businesses similar or
related to those of the Company. Confidential or proprietary information will
include, without limitation, the Company’s financial matters, customers,
employees, industry contracts, strategic business plans, product development (or
other proprietary product data), marketing plans, and all other secrets and all
other information of a confidential or proprietary nature. For purposes of the
preceding two sentences, the term “Company” specifically includes any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 8(a) will not apply (i) during the Term, in the course of the
business of and for the benefit of the Company, (ii) if such confidential or
proprietary information will have become, through no fault of the Key Employee,
generally known to the public or (iii) if the Key Employee is required by law to
make disclosure (after giving the Company notice and an opportunity to contest
such requirement).

(b)       As a condition to his participation in the Plan, each Key Employee
shall covenant and agree that during the Continuation Period the Key Employee
will not, without the prior written consent of the Company, which consent shall
not unreasonably be withheld, on behalf of the Key Employee or on behalf of any
person, firm or company, directly or indirectly, attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.

 

9.

Funding; Professional Fees and Expenses.

(a)       It is the intent of the Company that the Key Employees not be required
to incur fees and related expenses for the retention of attorneys, accountants,
actuaries, consultants, and/or other professionals (“professionals”) in
connection with the interpretation, enforcement or defense of his rights under
this Plan by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Key
Employees hereunder. Accordingly, if it should appear to any Key Employee that
the Company has failed to comply with any of its obligations under this Plan or
in the event that the Company or any other person takes or threatens to take any
action to declare this Plan void or unenforceable, or institutes any litigation
or other action or proceeding designed to deny, or to recover from, the Key
Employee the benefits provided or intended to be provided to the Key Employee
hereunder, the Company irrevocably authorizes the Key Employee from time to time
to retain one or more professionals of the Key Employee’s choice, at the expense
of the Company as hereafter provided, to advise and represent the Key Employee
in connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior relationship between the Company and such
professional, the Company irrevocably consents to the Key Employee’s entering
into a relationship with any such professional, and

 



in that connection the Company and the Key Employee agree that a confidential
relationship shall exist between the Key Employee and any such professional.
Without respect to whether the Key Employee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all reasonable fees and related expenses
incurred by the Key Employee in connection with any of the foregoing. In no
event shall the benefits payable pursuant to this Section 9(a) in one taxable
year affect the benefits payable pursuant to this Section 9(a) in another
taxable year. All expenses accrued pursuant to this Section 9(a) by the Key
Employee or his Beneficiary shall be reimbursed in full within ten (10) business
days after the Key Employee or his Beneficiary submits a detailed invoice to the
Company in accordance with the Company’s general reimbursement guidelines, as
may be in effect from time to time, provided that in no event shall such amounts
be paid later than the end of the Company’s taxable year following the taxable
year in which the expense is incurred. Any reimbursement provided hereunder may
not be subject to liquidation or exchange for another benefit. If the Key
Employee is a “specified employee” within the meaning of Section 409A of the
Code as of the Termination Date, then in no event shall the benefits of this
Section 9(a) be provided prior to the first business day of the first calendar
month that begins after the six-month anniversary of the Termination Date,
unless it is determined that such earlier payment is permissible in accordance
with Section 409A of the Code. The Key Employee, or his Beneficiary, will be
entitled to the benefits pursuant to this Section 9(a) during the life of the
Key Employee and ten years following his death.

(b)       Without limiting the obligations of the Company pursuant to this Plan,
in the event a Change in Control occurs, the performance of the Company’s
obligations under this Plan may be secured by amounts deposited or to be
deposited in trust pursuant to certain trust agreements to which the Company
shall be a party, providing, among other things for the payment of Employment
Continuation Compensation to the Key Employees pursuant to Section 5, and
providing that the reasonable fees and related expenses of one or more
professionals selected from time to time by the Key Employees pursuant to
Section 9(a) shall be paid, or reimbursed to the Key Employees if paid by the
Key Employees, either in accordance with the terms of such trust agreements, or,
if not so provided, on a regular, periodic basis upon presentation by the Key
Employees to the trustee of a statement or statements prepared by such
professional in accordance with its customary practices. Any failure by the
Company to satisfy any of its obligations under this Subsection shall not limit
the rights of the Key Employees hereunder. Upon the earlier to occur of (i) a
Change of a Control or (ii) a declaration by the Board that a Change in Control
is imminent, the Company shall promptly to the extent it has not previously done
so:

(A)      for the benefit of Key Employees listed on Annex A, transfer to
trustees of such trust agreements to be added to the principal of the trusts a
sum equal to (i) the present value on the date of the Change in Control (or on
such fifth business day if the Board has declared a Change in Control to be
imminent) of the payments to be made to the Key Employees listed on Annex A
under the provisions of Sections 5, such present value to be computed using a
discount rate of 8%, less (ii) the balance in the Key Employees’ accounts
provided for in such trust agreements as of the most recent completed valuation
thereof, as certified by the trustee under each trust agreement;

 



provided, however, that if the trustee under any trust agreement, respectively,
does not so certify by the end of the fourth business day after the earlier of
such Change in Control or declaration, then the balance of such respective
account shall be deemed to be zero. Any payments of employment continuation
compensation or other benefits hereunder by the trustee pursuant to any trust
agreement shall, to the extent thereof, discharge the Company’s obligation to
pay employment continuation compensation and other benefits hereunder, it being
the intent of the Company that assets in such trusts be held as security for the
Company’s obligation to pay employment continuation compensation and other
benefits under this Plan; and

(B)      transfer to the trustees to be added to the principal of the trusts
under the trust agreements the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000)
less any principal in such trusts on such fifth business day dedicated to the
payment of the Company’s obligations under Section 10(a). Any payments of the
Key Employees’ reasonable professional fees and related expenses by the trustees
pursuant to the trust agreements shall, to the extent thereof, discharge the
Company’s obligation hereunder, it being the intent of the Company that assets
in such trust be held as security for the Company’s obligation under Section
10(a). The Key Employees understand and acknowledge that the corpus of the
trust, or separate portion thereof, dedicated to the payment of the Company’s
obligations under Section 10(a) will be $500,000 and that such amount will be
available to discharge not only the obligations of the Company to the Key
Employees under Section 10(a), but also similar obligations of the Company to
other Key Employees and employees under similar provisions of other agreements.

(c)       Subject to the foregoing, the Key Employees shall have the status of
general unsecured creditors of the Company and shall have no right to, or
security interest in, any assets of the Company.

 

10.       Employment Rights. Nothing expressed or implied in the Plan shall
create any right or duty on the part of the Company or any Key Employee to have
the Key Employee remain in the employment of the Company at any time prior to a
Change in Control. Any termination of employment of any Key Employee or the
removal of any Key Employee from the office or position in the Company prior to
a Change in Control but following the commencement of any discussion with any
third person that ultimately results in a Change in Control shall be deemed to
be a termination or removal of the Key Employee after a Change in Control for
purposes of the Plan.

11.       Withholding of Taxes. The Company may withhold from any amounts
payable under the Plan all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.

12.       Coordination with Other Payments. If any Key Employee becomes entitled
to receive payments under the Plan as a result of his termination of employment,
those

 



payments will be in lieu of any and all other claims or rights that the Key
Employee may have for severance, separation and/or salary continuation pay upon
that termination of employment pursuant to any other plan, policy or arrangement
of the Company.

 

13.

Successors and Binding Effect.

(a)       The Company shall require any successor, (including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall thereafter
be deemed the Company for the purposes of the Plan), to assume and agree to
perform the obligations under the Plan in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
The Plan shall be binding upon and inure to the benefit of the Company and any
successor to the Company, but shall not otherwise be assignable, transferable or
delegable by the Company.

(b)       The rights under the Plan shall inure to the benefit of and be
enforceable by the Key Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.

(c)       The rights under the Plan are personal in nature and neither the
Company nor any Key Employee shall, without the consent of the other, assign,
transfer or delegate the Plan or any rights or obligations hereunder except as
expressly provided in this Section. Without limiting the generality of the
foregoing, a Key Employee’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his or her will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section, the Company shall have no liability to pay
any amount so attempted to be assigned, transferred or delegated.

(d)       The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.

(e)       The Company and each Key Employee recognize that each party will have
no adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and each Key
Employee hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of obligations under the Plan.

14.       Governing Law. The validity, interpretation, construction and
performance of the Plan shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws ofsuch State.

15.       Validity. If any provisions of the Plan or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of the Plan and the application of such
provision to any other person or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or

 



otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

16.       Captions. The captions in the Plan are for convenience of reference
only and do not define, limit or describe the scope or intent of the Plan or any
part hereof and shall not be considered in any construction hereof.

17.       Construction. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.

 

18.

Administration of the Plan.

(a)       In General. The Plan shall be administered by the Committee, which
shall be named fiduciary under the Plan. The Committee shall have the sole and
absolute discretion to interpret where necessary all provisions of the Plan
(including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities, in the language of
the Plan), to determine the rights and status of Key Employees or other persons
under the Plan, to resolve questions or disputes arising under the Plan and to
make any determinations with respect to the benefits payable hereunder and the
persons entitled thereto as may be necessary for the purposes of the Plan.
Without limiting the generality of the forgoing, the Committee is hereby granted
the authority (i) to determine whether a particular employee is a “Key Employee”
under the Plan and (ii) to determine whether a particular Key Employee is
eligible for Employment Continuation Compensation and other benefits under the
Plan.

(b)       Delegation of Duties. The Committee may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Employment
Continuation Compensation, to a named administrator or administrators (the
“Administrator”).

(c)       Regulations. The Committee shall promulgate any rules and regulations
it deems necessary in order to carry out the purposes of the Plan or to
interpret the terms and conditions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.

(d)       Claims Procedure. The Committee shall determine the rights of any
employee of the Company to any Employment Continuation Compensation hereunder.
Any employee or former employee of the Company who believes that he is entitled
to receive Employment Continuation Compensation under the Plan, including other
than that initially determined by the Committee, may file a claim in writing
with the Administrator. The Committee shall, no later than ninety (90) days
after the receipt of a claim, either allow or deny the claim by written notice
to the claimant. If a claimant does not receive written notice of the
Committee’s decision on his claim within such 90-day period, the claim shall be
deemed to have been denied in full.

A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

 



 

(i)

the specific reason or reasons for the denial;

(ii)       specific reference to pertinent Plan provisions on which the denial
is based;

(iii)      a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)

an explanation of the claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within thirty (30) days after receipt of denial of his claim, request a review
of such denial by the Committee by filing with the Administrator a written
request for review of his claim. If the claimant does not file a request for
review with the Administrator within such 30-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim. If a written request for review is so filed within such 30-day period,
the Committee shall conduct a full and fair review of such claim. During such
full review, the claimant shall be given the opportunity to review documents
that are pertinent to his claim and to submit issues and comments in writing.
The Committee shall notify the claimant of its decision on review within sixty
(60) days after receipt of a request for review. Notice of the decision on
review shall be in writing. If the decision on review is not furnished to the
claimant within such 60-day period, the claim shall be deemed to have been
denied on review.

(e)       Revocability of Action. Any action taken by the Committee with respect
to the rights or benefits under the Plan of any employee shall be revocable by
the Committee as to payments or distributions not yet made to such person, and
acceptance of Employment Continuation. Compensation under the Plan constitutes
acceptance of and agreement to the Company making any appropriate adjustments in
future payments or distributions to such person to offset any excess or
underpayment previously made to him.

(f)        Execution of Receipt. Upon receipt of any Employment Continuation
Compensation hereunder, the Committee reserves the right to require any Key
Employee to execute a receipt evidencing the amount and payment of such
Employment Continuation Compensation.

IN WITNESS WHEREOF, Scott L. Thompson, President and CEO, has caused the Plan to
be executed effective the 9th day of December, 2008.

 

ATTEST:

DOLLAR THRIFTY AUTOMOTIVE

 

GROUP, INC., a Delaware corporation

 

 

 

 

_______________________________

By: ___________________________________

Vicki J. Vaniman

Scott L. Thomspon

Secretary

President and CEO

 

 

 

 



AMENDED AND RESTATED EMPLOYMENT CONTINUATION PLAN

FOR KEY EMPLOYEES OF

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Annex A

Key Employees

James Duffy

R. Scott Anderson

Rick Morris

H. Clifford Buster

Vicki J. Vaniman

 





Annex B

Key Employees

Joseph Adamo

Thomas Adams

Jeffrey Cerefice

Fred Chesebro

Bill Copeland

Edward “Tony” Davis

Richard Halbrook

Vanna Mattee

Michael McMahon

Vijay Musuvathy

Kimberly Paul

Pamela S. Peck

Matt Pellegrino

Lynne Pritchard

Daniel Regan

James R. Ryan

Michael Souza

 



Annex C

Form of Release

WHEREAS, the Key Employee’s employment has been terminated in accordance with
Section 4 of the Second Amended and Restated Employment Continuation Plan for
Key Employees of Dollar Thrifty Automotive Group, Inc. dated as of December 9,
2008, by and between (the “Key Employee”) and Dollar Thrifty Automotive Group,
Inc., a Delaware corporation (the “Plan”).

WHEREAS, the Key Employee is required to sign this Release in order to receive
the Employment Continuation Pay as described in Section 5 of the Plan and the
other benefits described in the Plan.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Key Employee
agrees as follows:

1.         This Release is effective on the date hereof and will continue in
effect as provided herein.

2.         In consideration of the payments to be made and the benefits to be
received by the Key Employee pursuant to the Plan, which the Key Employee
acknowledges are in addition to payments and benefits which the Key Employee
would be entitled to receive absent the Plan, the Key Employee, for himself and
his dependents, successors, assigns, heirs, executors and administrators (and
his and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges Dollar Thrifty Automotive Group, Inc., its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which the Key Employee now has or may
have had for, upon, or by reason of any cause whatsoever (“claims”), against the
Company, including but not limited to:

(a)       any and all claims arising out of or relating to the Key Employee’s
employment by or service with the Company and his termination from the Company;

(b)       any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended and the Americans with Disabilities Act and any applicable
state law provisions; and

(c)       any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied.

 



3.         The Key Employee understands and acknowledges that the Company does
not admit any violation of law, liability or invasion of any of his rights and
that any such violation, liability or invasion is expressly denied. The
consideration provided for this Release is made for the purpose of settling and
extinguishing all claims and rights (and every other similar or dissimilar
matter) that the Key Employee ever had or now may have against the Company to
the extent provided in this Release. The Key Employee further agrees and
acknowledges that no representations, promises or inducements have been made by
the Company other than as appear in the Plan.

 

4.

The Key Employee further agrees and acknowledges that:

(a)       The release provided for herein releases claims to and including the
date of this Release;

(b)       He has been advised by the Company to consult with legal counsel prior
to executing this Release, has had an opportunity to consult with and to be
advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;

(c)       He has been given a period of 21 days to review and consider the terms
of this Release, prior to its execution and that he may use as much of the 21
day period as he desires; and

 

(d)

He may, within seven days after execution, revoke this Release.

Revocation shall be made by delivering a written notice of revocation to the
Secretary of Dollar Thrifty Automotive Group, Inc. For such revocation to be
effective, written notice must be actually received by the Secretary of Dollar
Thrifty Automotive Group, Inc. no later than the close of business on the
seventh day after the Key Employee executes this Release. If the Key Employee
does exercise his right to revoke this Release, all of the terms and conditions
of the Release shall be of no force and effect, the Company shall not have any
obligation to make payments or provide benefits to the Key Employee as set forth
in the Plan and all benefits provided to the Key Employee under the Plan prior
to such revocation shall be recoverable by the Company.

5.         The Key Employee agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.

6.         The Key Employee does not by this Release relinquish any right
whatsoever to any vested, deferred benefit in any employee benefit plan which
provides for deferred compensation, retirement, pension, savings, thrift and/or
employee stock ownership, as same are defined in the Employee Retirement Income
Security Act, 29 U.S.C. § 1001, et seq., maintained by the Company.

7.         The Key Employee waives and releases any claim that he has or may
have to reemployment after ___________________.

 



8.         The Key Employee agrees to hold harmless the Company from and against
any and all costs or losses whatsoever, including reasonable attorney’s fees,
caused by the Key Employee’s breach of any obligation contained herein or if any
representation herein was false when made.

9.         Moreover, the provisions of this Release are severable and if any
part of it is found to be unenforceable, the other paragraphs shall remain full,
valid and enforceable.

IN WITNESS WHEREOF, the Key Employee has executed and delivered this Release on
the date set forth below.

Dated:

[Insert Name of Key Employee]

 

 

 